DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1-43, Group I in the reply filed on 14 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant has merely argued that examination of all claims would not present a serious burden on the Office. 
Claims 44-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 November 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “intermediate web” found in at least claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 170a, 170b, 170c found in para. [0084].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 270a, 270b, 270c (Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 29 is objected to because of the following informalities:  
Re. claim 29: the phrase “sur liquid cooling system face” found in line 6 should be changed to - -surface- -.
Re. claim 34: the phrase “liquid cooling system” found in line 1 is repeated. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re. claim 29: the term “intermediate web” found in line 14 was not described in the specification at the time the application was filed. Such a term is not a term of art. One of ordinary skill would not have understood this term without some explanation in the specification. Further, the drawings do not appear to show a “web” within the U-shaped retainer. The drawings appear to show a solid piece much like the first and second bars (821, 822) for instance. For purposes of this Office Action, it is assumed that “web” should be understood to be “portion.”
Re. claims 30-35: these claims stand rejected as dependent from claim 29. These claims inherit the deficiency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the intermediate" in line 12.  There is insufficient antecedent basis for this limitation in the claim. This limitation should be changed to - -the intermediate segment- -.
Claims 2-28 recite the limitation "the cooling system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. These limitations should be changed to - -the liquid cooling system- -.
Claim 29 recites the limitation "the web" in line 16.  There is insufficient antecedent basis for this limitation in the claim. This limitation should be changed to - -the intermediate web- -.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-19, 21, 25-43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (US 2005/0121173 A1) in view of Meijer et al. (US 2013/0194745 A1)

Re. claim 1: Inagaki discloses:
a heat exchanger (2) for a liquid cooling system, the heat exchanger comprising: (see fig. 9; para. 0111-0116)
an enclosure (2a) defining an internal chamber (21) and having a wall (232) defining an external major surface (larger surface of 2a) of the enclosure, wherein the enclosure extends from a first open end (end near inlet 41) to an opposed second open end (end near outlet 42), wherein an inlet passage extends from the first open end to the internal chamber and an outlet passage extends from the internal chamber to the second open end; and (see fig. 5, 6, 9; para. 0149-0155)
wherein the enclosure further defines an outer peripheral surface (smaller surface of 2a) transversely oriented relative to the external major surface and extending from the first open end to the opposed second open end, (see fig. 5, 6, 9; para. 0149-0155) 
Inagaki fails to disclose:
A retainer having a first segment, a second segment, and an intermediate segment extending from the first segment to the second segment, wherein a thermal coupling of the outer peripheral surface of the enclosure with the intermediate provides a conductive heat-transfer path from the first segment, the second segment, or both, to the external major surface of the enclosure. 
However, Meijer discloses:
A retainer (68) having a first segment (left leg), a second segment (right leg), and an intermediate segment (top segment) extending from the first segment to the second segment, wherein a thermal coupling of the outer peripheral surface of the enclosure with the intermediate segment provides a conductive heat-transfer path from the first segment, the second segment, or both, to the external major surface of the enclosure (63, 65). (see fig. 1, 3, 4; para. 0024-0026)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a retainer with a first and second segment and intermediate segment to thermally couple the device of Inagaki as taught by Meijer. One of ordinary skill would have been motivated to do this in order to thermally engage the enclosure with the thermal collar which removes heat. (Meijer para. 0033-0034)

Re. claim 2: Inagaki discloses wherein the enclosure comprises a first shell member (222) and a second shell member (221) sealably affixed to each other. (see fig. 9; para. 0116)

Re. claim 3: Inagaki discloses wherein the first shell member (221) defines the wall defining the external major surface and a corresponding outer periphery, the first shell member comprising a peripheral flange (edge flange) oriented transversely relative to the external major surface and positioned adjacent the outer periphery of the external major surface. (see fig. 9)

Re. claim 4: Inagaki discloses the peripheral flange (edge flange) being sealably affixed with the second shell member (221). (see fig. 9)

Re. claim 5: Inagaki discloses wherein the second shell member (221) defines a corresponding outer periphery and a peripheral flange (diagonal flange portion) extending around the outer periphery of the second shell member, the peripheral flange extending around the outer periphery of the second shell member being sealably affixed with the peripheral flange of the first shell member. (see fig. 9)

Re. claim 6: Inagaki discloses wherein the wall (232) defining the external major surface is a first wall, the first shell member comprising the first wall, wherein the second shell member comprises a second wall (231), the cooling system further comprising a plurality of corrugated fins (208) being positioned between the first wall and the second wall. (see fig. 5, 9; para. 0116, 0119, 0170-0175)

Re. claim 7: Inagaki discloses the plurality of corrugated fins (208) being further conductively coupled (in direct contact) with the second wall (231). (see fig. 9)

Re. claim 8: Inagaki discloses wherein the external major surface (232) is a first external major surface, wherein the second wall (231) defines a corresponding second external major surface. (see fig. 9; para. 0149-0155)

Re. claim 9: Inagaki discloses wherein each of the first shell member (222) and the second shell member (221) defines a corresponding peripheral flange, wherein a brazed joint (via brazing material 205) sealably affixes the respective peripheral flanges together. (see fig. 8-9; para. 0149-0159)

Re. claim 10: Inagaki discloses wherein the plurality of corrugated fins (208) urge (pressure contact) against the first wall, conductively coupling the fins with the wall. (see para. 0055)

Re. claim 11: Inagaki discloses wherein the plurality of corrugated fins (208) are conductively affixed (in direct contact) to the first wall (232). (see fig. 9)

Re. claim 12: Inagaki discloses wherein the plurality of corrugated fins (208) are brazed to the wall, conductively affixing the fins to the first wall. (see para. 0049-0059)

Re. claim 13: Inagaki discloses wherein the plurality of corrugated fins (208) is arranged in a plurality of rows of corrugated fins, each row of corrugated fins defined by an undulating and continuous sheet of material. (see fig. 9; para. 0170-0175)

Re. claim 14: Inagaki discloses each row of corrugated fins (203) defining a corresponding longitudinal axis (horizontal axis) along which each respective row of corrugated fins extends, wherein each corrugated fin defines a corresponding corrugation axis (vertical axis), wherein each corrugation axis of each corrugated fin in each respective row is oriented transversely (perpendicularly) to the longitudinal axis of the respective row. (see fig. 9, 11; para. 0189-0200)

Re. claim 15: Inagaki discloses, in at least one row of corrugated fins (top row and bottom row 203), each corrugation axis of a first plurality of fins (top row 203) extends in a first transverse direction (upward) relative to the corresponding longitudinal axis (horizontal axis) and each corrugation axis of a second plurality of fins (bottom row 203) extends in a second transverse direction (downward) relative to the corresponding longitudinal axis. (see fig. 9; para. 0148-0162) 

Re. claim 16: Inagaki discloses wherein the first transverse direction (upward) and the second transverse direction (downward) are opposite each other. (see fig. 9)

Re. claim 17: Inagaki discloses wherein the wherein the longitudinal axis (horizontal axis) of the at least one row of corrugated fins extends parallel to the longitudinal axis of at least one other row of corrugated fins. (see fig. 9)

Re. claim 18: Inagaki discloses wherein the first transverse direction (upward) and the second transverse direction (downward) are opposite each other relative to a plane (plane of 202) defined by the parallel longitudinal axes. (see fig. 8, 9)

Re. claim 19: Inagaki discloses wherein the first plurality of fins (top 203) and the second plurality of fins (bottom 203) are juxtaposed with each other (the top set goes up at the same location as the bottom set goes down). (see fig. 9)

Re. claim 21: Inagaki discloses wherein each corrugation axis corresponding to a first row of corrugated fins (front top 203) is longitudinally offset relative to each corrugation axis corresponding to a second row (back top 203) of corrugated fins. (the corrugation axes of the fins with diagonal hashing are offset relative to the fins without hashing) (see fig. 9)

Re. claim 25: Inagaki discloses wherein each corrugated fin (203) in a plurality of fins in at least one of the rows of fins defines a fin segment (top most and bottom most fin segments) oriented substantially parallel to the corresponding longitudinal axis. (see fig. 9, 11)

Re. claim 26: Inagaki discloses wherein each fin segment (203) urges against the first wall (231) defining the external major surface of the enclosure. (see fig. 5, 9; para. 0116, 01149, 0175)

Re. claim 27: Inagaki discloses wherein each fin segment (203) is conductively affixed (in direct contact with) to the wall defining the external major surface of the enclosure. (see fig. 8-9; para. 0149-0159)

Re. claim 28: Inagaki discloses:
wherein a region of the peripheral surface is substantially flat. (see fir. 8, 9; para. 0131-0133)
Inagaki fails to disclose:
The peripheral surface thermally couples with a surface defined by the retainer.
However, Meijer discloses:
The peripheral surface (surfaces of 63 and 65) thermally couples with a surface defined by the retainer (68). (see fig. 4-6; para. 0034-0036)

Re. claim 29 as understood: Inagaki discloses:
a heat exchanger for a liquid cooling system, the heat exchanger (2) comprising:
an inlet manifold (41) and an outlet manifold (42); and 
a cold plate comprising an enclosure (2a) defining a first external major surface (wall of 232), an opposed second external major surface (wall of 231), and a corresponding internal chamber (21) positioned between the first external major surface and the second external major surface, (see fig. 5, 6, 9; para. 0149-0155)
wherein the internal chamber is fluidicly coupled with the inlet manifold and the outlet manifold, the cold plate further defining an external peripheral surface between the first external major surface and the opposed second external major surface; and (see fig. 9; para. 0170-0175)
Inagaki fails to disclose:
a U-shaped retainer having a first bar, a second bar, and an intermediate portion, each of the first bar and the second bar defining a corresponding major surface and the intermediate portion being configured to thermally couple with the external peripheral surface of the cold plate, defining a conductive heat-transfer path from the first bar, the second bar, or both, to the internal chamber of the cold plate.
However, Meijer discloses:
a U-shaped retainer (68) having a first bar (left leg), a second bar (right leg), and an intermediate portion (top segment, each of the first bar and the second bar defining a corresponding major surface and the intermediate portion being configured to thermally couple with the external peripheral surface (top surfaces of 63, 65) of the cold plate, defining a conductive heat-transfer path from the first bar, the second bar, or both, to the internal chamber of the cold plate. (see fig. 1, 3, 4; para. 0024-0026)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a retainer with a first and second segment and intermediate segment to thermally couple the device of Inagaki as taught by Meijer. One of ordinary skill would have been motivated to do this in order to thermally engage the enclosure with the thermal collar which removes heat. (Meijer para. 0033-0034)

Re. claim 30: Inagaki discloses wherein the enclosure comprises a first shell member (231) defining a corresponding periphery and the first external major surface and a second shell member (232) defining a corresponding periphery and the second external major surface, wherein the periphery of the first shell member and the periphery of the second shell member are sealably joined together (brazed) defining the external peripheral surface (outer surfaces of shell members). (see fig. 8-11; para. 0042-0047)

Re. claim 31: Inagaki discloses wherein the cold plate extends from a first open end (end near 41) fluidicly coupled with the inlet manifold to an opposed second open (end near 42) end fluidicly coupled with the outlet manifold. (see fig. 5-7; para. 0121-126)

Re. claim 32: Inagaki discloses wherein the enclosure defines a fluid inlet passage extending from the first open end to the internal chamber and a fluid outlet passage extending from the internal chamber to the second open end. (see fig. 5-7; para. 0121-126)

Re. claim 33: Inagaki discloses wherein the array of corrugated fins (203) is positioned between the first open end of the cold plate and the second open end of the cold plate. (see fig. 7; para. 0159-0164)

Re. claim 34: Inagaki discloses wherein the cold plate is a first cold plate (first 2), the heat exchanger further comprising a second cold plate (second 2) defining a corresponding internal chamber fluidicly coupled with the inlet manifold and the outlet manifold. (see fig. 1, 5; para. 0154-0157)

Re. claim 35: Inagaki discloses wherein the first cold plate is fluidicly coupled with the inlet manifold (41) and the outlet manifold (42) in parallel with the second cold plate. (see fig. 1, 5; para. 0121-0125)

Re. claim 36: Inagaki discloses:
a cooling system (1) for an electronic device, the cooling system comprising:
a distribution manifold (41) and a collection manifold (42); (see fig. 1, 5; para. 0121-0125)
a plurality of cold plates (2), each cold plate comprising an enclosure defining a first external major surface (top 201), an opposed second external major surface (bottom 201), an external peripheral surface (angled peripheral surfaces of 201), and a corresponding internal chamber (2a) positioned between the first external major surface and the second external major surface, wherein each respective internal chamber is fluidicly coupled with the distribution manifold and the collection manifold and each first external major surface is configured to thermally couple with a corresponding heat-generating component (6); (see fig. 5, 6; para. 0149-0153)
a heat exchanger configured to transfer heat from a liquid coolant passing through the heat exchanger to another medium; and (see para. 0233)
a pump configured to urge the liquid coolant through and among the distribution manifold, the plurality of cold plates, the collection manifold and the heat exchanger. (see para. 0233)
Ingagaki fails to disclose:
A retainer configured to urge the first external major surface of at least one of the cold plates toward the corresponding heat-generating component, the retainer further being configured to thermally couple with the external peripheral surface of the respective one of the cold plates.
However, Meijer discloses:
A retainer (68) configured to urge the first external major surface (side of 63) of at least one of the cold plates toward the corresponding heat-generating component (20), the retainer further being configured to thermally couple with the external peripheral surface of the respective one of the cold plates (63, 65). (see fig. 1, 3, 4; para. 0024-0026)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a retainer with a first and second segment and intermediate segment to thermally couple the device of Inagaki as taught by Meijer. One of ordinary skill would have been motivated to do this in order to thermally engage the enclosure with the thermal collar which removes heat. (Meijer para. 0033-0034)

Re. claim 37: Inagaki discloses wherein each enclosure comprises a first shell member (222) defining a corresponding periphery and the respective first external major surface, each enclosure further defining a second shell member (221) defining a corresponding periphery and the respective second external major surface, wherein the periphery of each respective first shell member is sealably joined with the periphery of the corresponding second shell member, defining the external peripheral surface (outer angled surfaces of 221, 222) of the respective enclosure. (see fig. 9; para. 0116)

Re. claim 38: Inagaki discloses wherein each cold plate extends from a first open end fluidicly (end near 41) coupled with the distribution manifold to an opposed second open end (end near 42) fluidicly coupled with the collection manifold. (see fig. 7-9; para. 0233-0236)

Re. claim 39: Inagaki discloses wherein each respective enclosure defines a fluid inlet passage extending from the corresponding first open end to the corresponding internal chamber and a fluid outlet passage extending from the corresponding internal chamber to the corresponding second open end. (see fig. 5-7; para. 0121-126)

Re. claim 40: Inagaki discloses wherein at least one of the cold plates further comprises an array of corrugated fins (208) defined by a continuous sheet of material, the array of corrugated fins being positioned within the internal chamber and conductively coupled with the enclosure corresponding to the respective at least one of the cold plates. (see fig. 9; para. 0170-0175) 

Re. claim 41: Inagaki discloses wherein each array of corrugated fins is positioned between the first open end of the corresponding cold plate and the second open end of the corresponding cold plate. (see fig. 5, 6; para. 0149-0153)

Re. claim 42: Inagaki discloses wherein each cold plate is fluidicly coupled with the distribution manifold and the collection manifold in parallel with at least one other cold plate. (See fig. 24-27; para. 0235-0241)

Re. claim 43: Inagaki discloses wherein the external peripheral surface (side angled surfaces of 221, 222) of the at least one of the cold plates defines a flat peripheral surface extending from the periphery of one major surface to the periphery of the opposed major surface (see fig. 23)

Claims 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Meijer as applied to claims 1-19 above, and further in view of Wu et al. (US 2005/0109493 A1).

Re. claim 20: Ingaki and Meijer fail to disclose:
wherein a corresponding segment of the continuous sheet of material extends from each corrugated fin in the first plurality of fins to an adjacent corrugated fin in the second plurality of fins
However, Wu discloses:
A plurality of rows of corrugated fins (100) with a longitudinal axis (direction of arrows) and a corrugation axis,
wherein a corresponding segment of the continuous sheet of material extends from each corrugated fin in the first plurality of fins to an adjacent corrugated fin in the second plurality of fins (see fig. 5; para. 0031-0032)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the corrugated fins of Inagaki and Meijer in the manner taught by Wu. One of ordinary skill would have been motivated to do this in order to act as turbulizers to enhance heat exchange. (Wu para. 0030)

Re. claims 22-24: Inagaki and Meijer fail to disclose:
wherein each corrugation axis corresponding to the first row extends in a first transverse direction and wherein each corrugation axis corresponding to the second row extends in a second transverse direction; and
wherein the first transverse direction is opposite the second transverse direction.
wherein a segment of the continuous sheet of material extends from each row of corrugated fins to an adjacent row of corrugated fins.
However, Wu discloses
A plurality of rows of corrugated fins (100) with a longitudinal axis (direction of arrows) and a corrugation axis,
wherein each corrugation axis corresponding to the first row (row with 110) extends in a first transverse direction and wherein each corrugation axis corresponding to the second row (row with 108) extends in a second transverse direction; and (see fig. 5; para. 0031-0032)
wherein the first transverse direction is opposite the second transverse direction. (see fig. 5)
wherein a segment of the continuous sheet of material extends from each row of corrugated fins to an adjacent row of corrugated fins.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the corrugated fins of Inagaki and Meijer in the manner taught by Wu. One of ordinary skill would have been motivated to do this in order to act as turbulizers to enhance heat exchange. (Wu para. 0030)

Response to Arguments
Applicant’s arguments, see pages 18-19, filed 14 November 2022, with respect to the objections to the drawings and specification, in combination with the amendments to the specification, have been fully considered and are partly persuasive.  Some of the objections to the drawings have been withdrawn. However, the amendment has required additional objections to the drawings seen above.

Applicant’s arguments, see pages 19-23, filed 14 November 2022, with respect to the rejection(s) of claim(s) 1-19, 21, and 25-43 under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inagaki in view of Meijer as seen above. Applicant argues that Inagaki fails to disclose “external major surface of the enclosure” and “outer peripheral surface” found in claim 1. The Examiner respectfully disagrees. Inagaki’s external major surfaces of the enclosure are taught by the largest flat portions of surfaces 221 and 222. Inagaki’s outer peripheral surface is taught by the smaller distal portions of surfaces 221 and 222 near the outer edges. Fig. 9 shows these two surfaces clearest. Applicant further argues that Inagaki fails to teach the intermediate segment of a retainer. The Examiner agrees, however, Meijer teaches the retainer as claimed. The combination of Inagaki and Meijer renders the claims unpatentable. 
Applicant, argues regarding claim 29 that Inagaki fails to disclose “an intermediate web … configured to thermally couple with the external peripheral surface…, defining a conductive heat-transfer path… to the internal chamber of the cold plate.” The Examiner agrees and asserts that Applicant’s specification also fails to disclose this limitation. An “intermediate web” was not disclosed in the specification and so a rejection under 35 U.S.C. 112(a) has been made above. Meijer, however, teaches these limitations. The combination of the Inagaki reference and the Meijer reference renders the claim unpatentable under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 22, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835